Citation Nr: 9931054	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-13 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder as 
secondary to the service-connected residuals of a right knee 
partial meniscectomy and chondroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.  This appeal arises from a March 1996 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for a left knee disorder 
as secondary to the service-connected residuals of a right 
knee partial meniscectomy and chondroplasty.  Furthermore, in 
response to a request from the Board of Veterans' Appeals 
(Board) regarding clarification of a desire to appear for a 
personal hearing before a member of the Board, the veteran 
noted, in a statement received in September 1999, that he no 
longer wished to present testimony at such a hearing.  

Additionally, the Board also observes that the veteran's 
initial appeal included the issue of entitlement to a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.30.  A temporary total rating, under the 
provisions of 38 C.F.R. § 4.30, for convalescence following 
outpatient surgery in February 1993 was subsequently granted 
in October 1996 by the hearing officer who had conducted the 
August 1996 personal hearing at the RO.  A temporary total 
evaluation was assigned for the service-connected residuals 
of a right knee partial meniscectomy and chondroplasty, 
effective from February 1993 through May 1993.  (The 
previously assigned 10 percent rating for this 
service-connected disability was resumed in June 1993.)  
Thereafter, in December 1996, the veteran expressed his 
satisfaction with this award.  Consequently, the issue of 
entitlement to a temporary total disability rating under the 
provision of 38 C.F.R. § 4.30 is no longer the subject of 
appellate review.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran sustained 
an injury to his left knee in April 1995 which resulted in 
his undergoing a partial lateral meniscectomy with 
chondroplasty of the medial femoral condyle.  

2.  The veteran's left knee condition has been implicitly 
linked to the service-connected residuals of his right knee 
partial meniscectomy and chondroplasty.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder as secondary to the service-connected residuals 
of a right knee partial meniscectomy and chondroplasty is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim for service connection on a secondary 
basis is well grounded only if there is medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  See Locher v. Brown, 9 Vet. App. 535, 
538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995), for the proposition that lay evidence linking a 
fall to a service-connected weakened leg sufficed on that 
point as long as there was "medical evidence connecting a 
currently diagnosed back disability to the fall").

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (1999).  
Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The record in the present case shows that the veteran 
sustained a twisting injury to his left knee in April 1995.  
He was diagnosed with possible partial lateral meniscectomy 
with possible anterior cruciate ligament (ACL) tear of the 
left knee.  He continued to experience pain, an inability to 
extend the knee fully, and periodic "giving away" of the 
joint for several weeks thereafter.  In May 1995, the veteran 
underwent a partial lateral meniscectomy with chondroplasty 
of the medial femoral condyle, lateral femoral condyle, and 
patella.  The post-operative diagnosis was characterized as a 
left knee lateral meniscal tear (grade 3-4 out of 4), 
articular cartilage tear, medial femoral condyle (grade 2-3 
out of 4), articular cartilage tear, trocar lateral femoral 
condyle and lateral tibial plateau.  He has received 
post-operative care since that time.  In sum, the claims 
folder contains clear evidence that the veteran has a left 
knee disability.  

What remains needed for a well grounded claim of service 
connection in the present case is medical evidence that the 
veteran's left knee disorder was either caused or aggravated 
by his service-connected right knee disability.  In this 
regard, the Board notes that, in an October 1995 letter, a 
private physician who has treated the veteran for both his 
right knee and left knee problems reported that the veteran 
has a long history of right lower extremity problems (since 
1974) and that he performed a partial medial and lateral 
meniscectomy on the veteran's right knee in 1993.  The 
physician noted that the veteran was doing "quite well" 
until April 1995 when he sustained a twisting injury to his 
left knee when he slipped trying to catch something from 
falling at work.  Additionally, the physician explained that, 
in May 1995, the veteran underwent partial lateral 
meniscectomy with chondroplasty of medial and lateral femoral 
condyles and the patella.  The physician opined that, 
"secondary to the . . . [veteran's] long history of problems 
with his right lower extremity, his left lower extremity has 
been at increased risk for problems due to the fact that he 
needed to overuse the left as compared to the right lower 
extremity over a number of years."  

Accordingly, the Board finds that the veteran has submitted 
sufficient evidence showing that his left knee disorder was 
either caused, or aggravated, by his service-connected right 
knee disability to make such a claim plausible.  The Board 
concludes, therefore, that the veteran's claim of entitlement 
to service connection for a left knee disability, asserted to 
be secondary to the service-connected residuals of a right 
knee partial meniscectomy and chondroplasty, is well 
grounded.  

ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for a left knee disorder as secondary 
to the service-connected residuals of a right knee partial 
meniscectomy and chondroplasty is well grounded, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
left knee disorder as secondary to a service-connected 
residuals of a right knee partial meniscectomy and 
chondroplasty is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Specifically, 
the Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As the Board has discussed in the present case, a private 
physician expressed his opinion in an October 1995 letter 
that the veteran's "left lower extremity has been at 
increased risk for problems due to the fact that he has 
needed to overuse the left as compared to the right lower 
extremity over a number of years."  Because medical evidence 
has been received which appears to implicitly link the 
veteran's left knee condition with the service-connected 
residuals of his right knee partial meniscectomy and 
chondroplasty, the Board believes that the veteran's 
secondary service connection claim must be remanded to obtain 
a medical opinion to determine the nature and etiology of his 
current left knee disorder.  The Court has held that the 
Board, in rendering its final decision, must consider 
independent medical evidence in support of recorded findings, 
rather than provide its own medical judgment in the guise of 
a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  VA's duty to assist veterans also includes the 
procurement of medical opinions where necessary.  See Ashley 
v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).

Finally, during the course of his August 1996 personal 
hearing before a hearing officer at the RO, the veteran 
indicated that the circumstances surrounding his left knee 
injury were recorded in an accident report.  (He reported 
that, at the time of the accident, he was working as a postal 
clerk.)  The RO should take the appropriate action to obtain 
this accident report and any other factual or medical 
evidence that would be contemporaneous with his April 1995 
left knee injury.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that he may submit additional 
medical evidence that would help to 
establish that his current left knee 
disorder was either caused or aggravated 
by his service-connected right knee 
disability.  Further, the veteran should 
be asked to provide the complete names 
and addresses of all VA and non-VA health 
care providers who have treated him for 
his left knee disorder since July 1996.  
All records not already included in the 
claims folder should be obtained, to 
include those from the Pittsburgh VA 
Medical Center and Dr. David 
C. Neuschwander.  The RO should obtain a 
copy of the accident report and any 
medical records that were prepared 
following the veteran's April 1995 left 
knee injury.  Once obtained, all records 
must be associated with the claims 
folder.

2.  When the above has been accomplished, 
the veteran should be afforded a VA 
orthopedic examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.  A 
complete history should be recorded with 
specific attention being given to the 
circumstances surrounding the veteran's 
April 1995 knee injury.  Additionally, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any current left knee disability 
was caused, or aggravated, by the 
service-connected residuals of a right 
knee partial meniscectomy and 
chondroplasty.  The examiner should also 
attempt to reconcile his or her 
conclusions with the October 1995, 
opinion rendered by Dr. Neuschwander.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed to the extent 
possible.  If any development is 
incomplete, including if the requested 
medical review does not include all 
opinions requested, appropriate 
corrective action should be implemented.  

4.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for a left knee disability, 
asserted to be secondary to the 
service-connected residuals of a right 
knee partial meniscectomy and 
chondroplasty.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals







